           Case 1:21-cv-00911-SAG Document 15 Filed 09/15/21 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 JASON E. JONES,

    Plaintiff,

    v.                                                    Civil Action No.: SAG-21-911

 MONTGOMERY COUNTY
 CORRECTIONAL FACILITY, et al.,

    Defendants.


                                  MEMORANDUM OPINION

         Plaintiff Jason E. Jones, who is currently incarcerated at Eastern Correctional Institution

(“ECI”), has requested permission to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a).

Because Plaintiff appears indigent, his request to proceed without pre-payment of the filing fee is

granted. Plaintiff submitted an Amended Complaint pursuant to the Court’s April 23, 2021 Order.

ECF No. 13; see ECF No. 3. The Amended Complaint, filed pursuant to 42 U.S.C. § 1983, has

been reviewed by the Court with respect to the 28 U.S.C. §§ 1915(e)(2)(B) and 1915A criteria.

         Plaintiff’s Amended Complaint alleges that on December 24, 2020, Plaintiff requested that

Cpt. Custead provide him his shoes and commissary hygiene items before being placed in “lock-

up” at Montgomery County Correctional Facility (“MCCF”). ECF No. 13 at 3. He asserts that

Custead’s subsequent denial violated the regulations stated in the Montgomery County Inmate

Handbook. Id. While Custead allegedly told Plaintiff it was a non-grievable offense, Plaintiff was

provided with a grievance form on which to submit his complaint regardless. Id. Thereafter,

Plaintiff’s adjustment hearing was held by Defendants CS IV Davis and Sgt. Parker on December

28, 2020, at which time they also denied Plaintiff’s request for his athletic shoes and hygiene

products. Id. Parker and Davis told Plaintiff that a memorandum separate from the Inmate
          Case 1:21-cv-00911-SAG Document 15 Filed 09/15/21 Page 2 of 6



Handbook was issued stating that inmates could not have these items in segregation. Id. at 4.

Plaintiff asserts that his grievance was not timely answered, and he was therefore without his

requested items for the duration of his time in segregation. Id. at 4-5.

       Plaintiff also complains that following his thirty days in segregation, he was denied a

position as a pod/dorm representative in February 2021. Id. at 5. He asserts that Ms. Legg

responded that he had too many infractions and “keep separates” to be considered for the position;

Plaintiff asserts he only has one of each. Id. Plaintiff claims that when he was previously

incarcerated at MCCF he was permitted to hold the pod/dorm representative position after 30 days

without an infraction. Id. at 6. Now, Plaintiff claims that he has been passed over for the position

by six other inmates. Id. He asserts that Defendant Legg instructed him that because he received

a fighting infraction, he was required to wait an additional thirty days without an infraction to be

considered for a job. Id. Plaintiff contends that Defendant Legg is prejudiced against him because

of issues they have had in the past when she served as his “pre-trial agent.” Id. at 6-7. Additionally,

he states that he was not offered a job even after the additional time passed without infraction and

Defendant Legg told him she was still considering him for a job. Id. at 7.

       For the reasons discussed below, Plaintiff's Amended Complaint is dismissed with

prejudice for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Sections 1915(e)(2)(B) and 1915A of 28 U.S.C. require the Court to conduct an initial

screening of this complaint. The Court is required to dismiss a complaint if the action (i) is

frivolous or malicious; (ii) fails to state a claim upon which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b).




                                                  2
         Case 1:21-cv-00911-SAG Document 15 Filed 09/15/21 Page 3 of 6



       Plaintiff fails to state a claim for a due process violation. Prisoners have a liberty interest

in avoiding confinement conditions that impose “atypical and significant hardship on the inmate

in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995)

(citing Wolff v. McDonnell, 418 U.S. 539); Wilkinson v. Austin, 545 U.S. 209, 210 (2005). Whether

confinement conditions are atypical and substantially harsh “in relation to the ordinary incidents

of prison life” is a “necessarily…fact specific” comparative exercise. Beverati v. Smith, 120 F.3d

500, 502-03 (4th Cir. 1997) (quoting Sandin, 515 U.S. at 483-84); accord Ramirez v. Galaza, 334

F.3d 850, 861 (9th Cir. 2003) (“There is no single standard for determining whether a prison

hardship is atypical and significant, and the condition or combination of conditions or

factors…requires case by case, fact by fact consideration.” (alteration in original) (internal

quotation marks omitted)). “Wilkinson does not hold that harsh or atypical prison conditions in

and of themselves provide the basis of a liberty interest giving rise to Due Process protection.”

Prieto v Clarke, 780 F.3d 245, 250 (4th Cir. 2015). Rather, there must exist an interest in avoiding

“erroneous placement [in the challenged confinement] under the state’s classification regulations

combined with . . . harsh and atypical conditions” for Due Process protections to apply. Id.

(emphasis in original) (citing Wilkinson, 545 U.S. at 224-25). “[G]eneral population is the baseline

for atypicality for inmates who are sentenced to confinement in the general prison population and

have been transferred to security detention while serving their sentence.” Incumaa v. Stirling, 791

F.3d 517, 527 (4th Cir. 2015). Plaintiff’s claim that he was denied access to his athletic shoes and

specific hygiene commissary items is insufficient to demonstrate that he endured “atypical and

significant” hardship while confined in disciplinary segregation. Moreover, Plaintiff’s claim that

Defendants’ actions violated the jail’s own policy is insufficient to state a constitutional claim.




                                                 3
         Case 1:21-cv-00911-SAG Document 15 Filed 09/15/21 Page 4 of 6



See Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996); Kitchen v. Ickes, 116 F. Supp. 3d 613,

629 & n.6 (D. Md. 2015) (citing Myers).

       Additionally, Plaintiff’s allegations regarding his denial of the pod/dorm representative

position fail to state a constitutional violation. “[T]he classifications and work assignments of

prisoners…are matters of prison administration, within the discretion of the prison

administrators...” Altizer v. Paderick, 569 F.2d 812, 813 (4th Cir. 1978); see also Gibson v.

McEvers, 631 F.2d 95, 98 (7th Cir. 1980). As Plaintiff does not have an independent constitutional

right to a prison job, prison officials generally may select or terminate an inmate from a job for

any reason without offending federal due process principles. Plaintiff’s expectation of maintaining

a specific prison job, or any job, does not implicate a protected property interest. See Bulger v.

United States Bureau of Prisons, 65 F.3d 48, 50 (5th Cir. 1995); Coakley v. Murphy, 884 F.2d

1218, 1221 (9th Cir. 1989) (holding that inmates have no protected property interest in continuing

in work-release program); Flittie v. Solem, 827 F.2d 276, 279 (8th Cir.1987) (indicating inmates

have no constitutional right to be assigned to a particular job); Ingram v. Papalia, 804 F.2d 595,

596 (10th Cir. 1986) (stating the Constitution does not create a property interest in prison

employment); Gibson v. McEvers, 631 F.2d at 98 (stating a prisoner’s expectation of keeping

prison job does not amount to a property interest subject to due process protection); Bryan v.

Werner, 516 F.2d 233, 240 (3d Cir. 1975) (reasoning that inmate’s expectation of keeping job is

not a property interest subject to due process protection).

       Even to the extent Plaintiff seeks to bring an equal protection claim on the basis that

Defendant Legg is prejudiced against him, he fails to state a claim. The Equal Protection Clause

is “essentially a direction that all persons similarly situated should be treated alike.” Cleburne v.

Cleburne Living Center, 473 U.S. 432, 439 (1985) (citation omitted). In cases where no suspect



                                                 4
          Case 1:21-cv-00911-SAG Document 15 Filed 09/15/21 Page 5 of 6



criterion, such as race is involved, the proper inquiry is whether the statute or regulation serves a

legitimate state interest and whether the challenged classification is rationally related to it. Moss

v. Clark, 886 F.2d 686, 690 (4th Cir. 1989). Thus, the policies in place regarding protective

custody must meet a test of reasonableness. Turner v. Safely, 482 U.S. 78, (1987). “Lawful

incarceration brings about the necessary withdrawal or limitation of many privileges and rights, a

retraction justified by the considerations underlying our penal system.” O’Lone v. Estate of

Shabazz, 482 U.S. 342, 348 (1987) (quotation omitted). So long as the restrictions placed on

protective custody inmates do not jeopardize the health of the inmates subject to them and there is

a rational relationship between those restrictions and the need for protection of the inmates, equal

protection is not violated. Taylor v. Rogers, 781 F.2d 1050 (4th Cir. 1986). Plaintiff makes no

allegation that he was denied the pod/dorm representative position based on his race or any other

suspect class. Nor does he make any factual allegations showing that MCCF’s requirement to

have a certain period without any disciplinary infractions to be eligible to be a pod/dorm

representative is unreasonable. As such, Plaintiff’s Amended Complaint fails to state a claim upon

which relief can be granted and shall be dismissed.

       Plaintiff is forewarned that his right to pursue relief in federal court at public expense will

be greatly curtailed if he has three actions or appeals dismissed under the provisions of 28 U.S.C.

§§ 1915(e)(2)(B)(i) or (ii) and 1915A(b)(1). Specifically, if he has “on three or more prior

occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of

the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state

a claim upon which relief may be granted, unless” he can establish he “is under imminent danger

of serious physical injury.” 28 U.S.C. § 1915(g). Additionally, dismissal with or without prejudice

for any of the grounds enumerated in 28 U.S.C. §§ 1915(e)(2)(B)(i) or (ii) constitutes a “strike”



                                                  5
           Case 1:21-cv-00911-SAG Document 15 Filed 09/15/21 Page 6 of 6



under the Act. Lomax v. Ortiz-Marquez, _U.S._, 140 S.Ct. 1721, 1724 (2020), see also 28 U.S.C.

§ 1915(g).

       This case is dismissed with prejudice under 28 U.S.C. § 1915(e)(2)(B) (ii) for failure to

state a claim and this dismissal constitutes a “strike” under 28 U.S.C. § 1915(g). A separate order

follows.



September 15, 2021                                          /s/
Date                                                 Stephanie A. Gallagher
                                                     United States District Judge




                                                6
